Title: To Thomas Jefferson from John Brockenbrough, 20 August 1821
From: Brockenbrough, John
To: Jefferson, Thomas


Sir,
Bank of Virginia
20 Augt 1821
I have received from the auditor a warrant for fourteen thousand five hundred & fifty dollars, $14,550 & placed that sum, as directed in your letter of the 17th inst, to the credit of the Rector & visitors of the University, in this bank. Allow me to add, that it will, on all occasions, afford me pleasure to give every facility in my power to the operations of the University, & I beg you to accept assurances of my high respect & consideration—John Brockenbrough